  Case 17-24416         Doc 42     Filed 11/05/18 Entered 11/05/18 09:40:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-24416
         JOSE ANGEL SANCHEZ
         DEISY CAROLINA SANCHEZ
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/15/2017.

         2) The plan was confirmed on 11/14/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/09/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-24416        Doc 42       Filed 11/05/18 Entered 11/05/18 09:40:20                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $1,000.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $1,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $952.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $48.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,000.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                   Unsecured      6,057.00            NA            NA            0.00       0.00
AUTOBANK                         Unsecured      4,650.00            NA            NA            0.00       0.00
AUTOBANK                         Secured        5,850.00            NA            NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured            NA         369.84        369.84           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,633.00     18,904.89      18,904.89           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,505.00            NA            NA            0.00       0.00
CITY OF ROLLING MEADOWS          Unsecured         800.00           NA            NA            0.00       0.00
GC SERVICES                      Unsecured      1,316.00            NA            NA            0.00       0.00
GINNYS                           Unsecured         165.00           NA            NA            0.00       0.00
I C Systems Collections          Unsecured      1,403.00            NA            NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured      1,017.00       1,017.00          0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         296.00        296.70        296.70           0.00       0.00
MIDAMERICA BANK                  Unsecured         384.00        441.57        441.57           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA         447.02        447.02           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,100.00            NA            NA            0.00       0.00
STATE FARM MUTUAL                Unsecured         944.00           NA            NA            0.00       0.00
TMOBILE                          Unsecured         295.00           NA            NA            0.00       0.00
TOTAL FINANCE AC LLC             Unsecured     10,000.00       8,024.81      8,024.81           0.00       0.00
VERIZON                          Unsecured         530.00        520.76        520.76           0.00       0.00
VERIZON                          Unsecured      1,331.00       1,305.94      1,305.94           0.00       0.00
VILLAGE OF BRIDGEVIEW            Unsecured         500.00           NA            NA            0.00       0.00
VILLAGE OF MAYWOOD PARKING       Unsecured         500.00           NA            NA            0.00       0.00
WEBBANK/FINGERHUT                Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-24416         Doc 42      Filed 11/05/18 Entered 11/05/18 09:40:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,311.53                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,000.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
